Citation Nr: 1533110	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a low back disability.  

2. Entitlement to an initial compensable disability rating for a partial amputation of the tip of the third finger on the left hand, status post-surgical repair.

3. Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 2008 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Detroit, Michigan.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from November 2011 through July 2013 that are pertinent to the present appeal.  The June 2013 Statement of the Case which addressed the issue of an increased initial rating for the Veteran's low back disability did not indicate that the Agency of Original Jurisdiction (AOJ) reviewed these records.  However, in July 2015, the Veteran, through his representative, waived initial AOJ consideration of this evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that his PTSD renders him unemployable.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, to an initial compensable disability rating for a left third finger disability, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's low back disability manifests as at worst, 80 degrees of flexion with pain,15 degrees of extension, tenderness to palpation, and stiffness. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in August 2011 satisfied the duty to notify provisions with regard to a service connection claim.  This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim in May 2012.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it described his back disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in August 2011.  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

A. Low Back Disability

The Veteran's low back disability is evaluated under Diagnostic Code 5242, degenerative arthritis of the spine.  38 C.F.R. § 4.71a (2014).  His low back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, which states that a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2014).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Plate V.  

The criteria under the General Rating Formula for Diseases and Injuries of the Spine are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a (2014).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note 1.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran underwent a VA examination in May 2012.  The examiner diagnosed degenerative changes which were shown by x-ray.  The Veteran reported back pain since his in-service injury.  He stated that he had flare-ups but did not describe them.  Upon examination, his forward flexion was normal at 90 degrees but with pain at 80 degrees.  His extension, left and right lateral flexion, and left and right lateral rotation were normal at 30 degrees each with no pain.  The examiner stated that the Veteran did not have additional limitation of motion after repetitive testing.  The examiner found that the Veteran had functional loss in the form of painful movement.  The Veteran did not use assistive devices.  He had tenderness over his left paraspinal muscles without guarding or abnormal spinal contour.  His muscle strength and sensory examinations were normal.  His ankle and knee reflexes were 1+ (hypoactive) bilaterally.  His straight leg raise (SLR) test was negative bilaterally, indicating that he did not have radicular symptoms.  The examiner specifically found that the Veteran did not have radiculopathy or other neurologic abnormalities related to his low back disability.  The examiner found that the Veteran did not have intervertebral disc syndrome.  Lastly, the examiner found that he did not have scars or any other pertinent physical findings, complications, conditions, signs, or symptoms from his low back disability.  

The findings of the VA examiner do not support a 20 percent rating.  With the exception of forward flexion, all of the Veteran's ranges of motion were normal and performed without pain, even after repetitive motion testing.  He had pain at 80 degrees of flexion.  Interpreting this in the most favorable way, a forward flexion limited to 80 degrees falls within the 10 percent criteria.  His painful forward flexion, even when considering functional loss and pain, is not more closely described by the 20 percent criteria, which require a forward flexion of 60 degrees or less.  Additionally, the examiner did not find that the Veteran had an abnormal gait or contour as a result of spasm or guarding.  Significantly, the examiner found that the Veteran did not have guarding.  Lastly, assuming that the Veteran's flexion is limited to 80 degrees because that is where he experiences pain, the combined range of motion of his thoracolumbar spine is 230 degrees, which is described by the 10 percent criteria.  Even when considering pain and functional loss, his symptoms are not more accurately described by the 20 percent criteria, which require a combined range of motion of 120 degrees or less.  

The Veteran's VA treatment records show consistent complaints of low back pain.  He consistently reported increased pain when getting in and out of a chair and had back stiffness in the morning for approximately one hour.  In March 2012, he had mild tenderness to palpation over the sacroiliac joints, worse on the left side.  His SLR tests were positive bilaterally but radiculopathy was not diagnosed.  His reflexes were normal.  He underwent physical therapy for his low back and knee disabilities in May 2012 through August 2012.  

At his May 2012 physical therapy evaluation, he reported pain when getting out of chairs, after prolonged sitting, when lifting heavy items off the floor, and described "marked" stiffness in the morning.  His ranges of motion were tested but not measured in degrees.  However, it was noted that his motion was limited by complaints of pain at L4-S1 and that he had 50 percent of total extension.  Interpreting this finding in a favorable manner, this corresponds to 15 degrees of extension, as normal extension is 30 degrees.  38 C.F.R. § 4.71a, Plate V (2014).  He had tenderness to palpation over his low back.  The May 2012 findings do not support a 20 percent evaluation.  Even when assuming that the Veteran's extension was limited to 15 degrees, there is no evidence that his forward flexion was limited to 60 degrees or less.  In fact, he was able to touch his "distal shins."  The Board notes that "distal" is defined as "remote; farther from any point of reference." Dorland's Illustrated Medical Dictionary, 555 (32nd ed. 2012).  It is reasonable to conclude that this represents a flexion of 60 degrees or greater.  Additionally, the May 2012 physical therapists examination did not provide measurements specific enough to calculate his combined range of motion.  Regardless, the same month, the VA examiner used a goniometer to find that all ranges of motion were normal except for painful flexion.  The use of a goniometer is "indispensable" in providing accurate measurements of limitation of motion.  38 C.F.R. § 4.46 (2014).  Therefore the findings of the VA examiner are more probative.  

Subsequent VA physical therapy reports not that he had minimal back pain and no back pain at appointments in May 2012 and that he continued to "do well" in June 2012.  In August 2012, the Veteran was noted to be doing well with "minimal" low back pain and also had "significantly lessened pain at low back."  The physical therapist concluded that the Veteran had no restrictions related to his low back, and that further physical therapy was not needed.  

The VA treatment records do not show that the Veteran's low back disability is more accurately described by the 20 percent criteria.  His physical therapy records show minimal to mild back pain with, at worst, "marked" stiffness for the first hour he is awake.  However, the record does not show that the functional impairment from the hour of morning stiffness causes his forward flexion to be more closely approximated by 60 degrees or less.  It also does not show that he has guarding or spasm, or that the combined range of motion of his thoracolumbar spine is not greater than 120 degrees.  

The Board finds that the medical evidence of record shows that the Veteran's low back disability is more closely approximated by the 10 percent criteria.  

The Veteran has not provided lay evidence relevant to his low back disability other than his representative's assertion that it causes sleep disturbance, which will be addressed below.  

It is clear from the Veteran's description of his symptoms in his VA treatment records that there is limited and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The minimum rating has already been assigned.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2014).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran has not described additional functional loss due to pain that would warrant the assignment of a 20 percent rating.  

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his low back disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a (2014).  Additionally, the medical and lay evidence does not show that there are separate neurological manifestations of the Veteran's low back disability such that separate evaluations would be warranted.  Id.  

The Board notes that the Veteran has been diagnosed with arthritis of the spine by x-ray.  Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2014).  

In this case, the AOJ assigned a 10 percent disability rating based upon localized tenderness not resulting in abnormal gait or contour and functional loss due to pain.  38 C.F.R. §§ 4.59, 4.71a (2014).  A 20 percent rating is not warranted under Diagnostic Code 5003 because x-ray evidence does not show the involvement of 2 or more major joints.  The following are considered minor joint groups: cervical vertebrae, dorsal vertebrae, and lumbar vertebrae.  38 C.F.R. § 4.45(f).  The Veteran's imaging studies do not show that the Veteran's cervical or dorsal vertebrae are involved.  Further, there is no medical or lay evidence to support a finding that he experienced incapacitating exacerbations.  

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome.  As noted above, the May 2012 VA examiner specifically found that the Veteran does not have this condition.  Therefore the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not apply.  38 C.F.R. § 4.71a (2014).  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's low back disability are contemplated by the schedular criteria set forth in the General Rating Formula for Rating Diseases and Injuries of the Spine.  The rating criteria contemplate painful limited motion with functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, which includes stiffness.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected low back disability, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  

The Veteran's representative has asserted that the Veteran's back pain causes difficulty sleeping.  However, the medical records show that the Veteran's complaints of problems falling asleep and staying asleep are the result of his obstructive sleep apnea and his PTSD.  The medical records do not show that he reported sleep problems in relation to his back pain or findings that his sleep problems were the result of back pain.  The Veteran, as a lay person, is competent to observe that he does not sleep well.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether he has a sleep disorder related to his back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's sleep disturbance requires medical inquiry into multiple potential causes.  Because there are other potential causes of a sleep disorder, such as obstructive sleep apnea and PTSD, this determination is not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills needed to select the correct cause or causes of his sleep disturbance.  As a result, the persuasive value of his representative's lay assertion is low.  

Additionally, his representative's argument is outweighed by the VA treatment records, which show that he has reported sleep disturbance in conjunction with obstructive apnea and PTSD, but not with back pain.  The VA treatment records are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  The evidence does not support the conclusion that the Veteran's sleep disturbance is related to his back disability.  Instead, the more probative evidence shows that it is due to his obstructive sleep apnea and his PTSD.  

Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Significantly, the May 2012 VA examiner concluded that the Veteran's low back disability did not cause any additional pertinent physical findings, complications, conditions, signs, or symptoms.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  


ORDER

An initial disability rating in excess of 10 percent for a low back disability is denied.  


REMAND

Remand is necessary for the following reasons. 

With regard to the Veteran's left third finger disability, although the Veteran underwent a VA examination as required, he underwent plastic surgery in June 2012.  The May 2012 VA examiner found that the Veteran had intact range of motion in his distal interphalangeal joint.  In October 2012, his plastic surgeon noted complete loss of range of motion of the distal interphalangeal joint.  The post-recovery severity of his service-connected left third finger disability is not adequately described for appellate review and the claim must therefore be remanded for a new examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that when, as here, there has been a material change in disability and that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

With regard to the TDIU claim, the Veteran has asserted that his PTSD is a significant factor of his inability to work.  The VA examinations conducted in May 2012 for other disabilities addressed their impact on his ability to work.  However, the April 2012 VA PTSD examination did not do so.  Because he asserts that his PTSD is the most significant factor in his inability to remain employed, an functional assessment is needed.  Because the functional assessment may be relevant to the Veteran's PTSD claim, it is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left third finger disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the May 2012 VA examination.

ii. June 2012 records of his VA finger surgery.  

iii. An October 2012 VA treatment record noting complete loss of range of motion in the distal interphalangeal joint. 

c. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's left third finger disability, and its impact on his ability to work and daily activities.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


